In an action to recover damages and for a permanent injunction arising out of defendant’s alleged interference with plaintiff’s use of her business premises, plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated December 10, 1984, which failed to grant a preliminary injunction and which vacated a temporary restraining order which had been granted on November 29, 1984.
Order affirmed, with costs.
*928The record shows the existence of a sharp question of fact as to the ownership of the delicatessen business at issue in the case. Under the circumstances, it was not an abuse of discretion for Special Term to refuse to grant a preliminary injunction and we see no reason to substitute our own discretion for that of Special Term. Lazer, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.